Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of parent application No. 16190420.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are both similar for linking accounts to addresses.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-6, 8-11, 13-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen 20100232524 US in view of Axmon US 20120327894

1. A user equipment (UE) comprising:
a transceiver (Chen: fig. 8, unit 110-120); and
a processor, operatively coupled to the transceiver (Chen: fig. 8, unit 110-120); 
wherein: the transceiver and the processor configured to receive a physical broadcast channel (PBCH) in a first bandwidth portion of a cell having a cell bandwidth, the PBCH having a master information block (MIB), the MIB having a carrier flag and an indication of a second bandwidth portion of the cell and time resources to receive the second bandwidth portion (Chen: fig. 2A-2B unit 210-212, 220, 226, fig. 6, unit 612 [0028-0029, 0040, 0095] -The UE may receive system bandwidth information from a base station (block 612). The system bandwidth information may indicate a first system bandwidth for and a second system bandwidth); and
	the transceiver and the processor configured to receive, in the indicated time resources, the second bandwidth portion of the cell based on a first value on the carrier flag and recover control information from the second bandwidth portion (Chen: fig. 2, 3, 4, unit 224 [0029, 0040, 0095-0100] - the UE may obtain an absolute value for the second system bandwidth based on the system bandwidth information. In another design, the UE may determine whether the second system bandwidth includes (i) a bandwidth segment at one end of the first system bandwidth or (ii) two bandwidth segments at both ends of the first system bandwidth based on the system bandwidth information).
	Axmon further teaches the term (PBCH) (Axmon: fig. 7 [0078]) and wherein the MIB includes an indication of time resources to receive the second bandwidth portion (Axmon: [0037, 0107]) in order to carrying the MIB) and synchronization signals [0060].
	Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention to include the above recite limitation into Chen’s invention in order to carrying the MIB) and synchronization signals [0060], as taught by Axmon.

2. The UE of claim 1 wherein the first bandwidth portion and the second bandwidth portion are different (Chen: fig. 3 [0063, 0067, 0087]).

3. The UE of claim 1 wherein the transceiver and the processor configured based on the carrier flag having a second value to not camp on the cell (Chen: [0027, 0043, 0089]).

4. The UE of claim 1 wherein the transceiver and the processor configured to receive a plurality of PBCHs of the cell (Chen: [0028, 0077]).

5. The UE of claim 1 wherein the flag includes a single bit indicating whether to camp on the cell (Chen: [0027, 0043, 0089]).

6. The UE of claim 1 wherein the MIB includes a system frame number (SFN) (Chen: fig. 2, unit 224 [0029, 0040]).

Regarding claims 8-11, 13-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-6, where the difference used is a non-transitory computer-readable storage medium, method & UE and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Response to Arguments
           Applicant's arguments filed on 11/02/16 have been fully considered but they are not persuasive.  
            Applicant Argument:
           According to amended claim 1, wherein the MIB includes an indication of time resources to receive the second bandwidth portion. Such a distinction is not disclosed in prior art.

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to (fig. [0037, 0107]) of Axmon, for example: after finding the cell in the cellular communication system, tuning the radio equipment to cause the radio equipment to operate in the second region of the radiofrequency spectrum comprises receiving information transmitted in the first region of the radiofrequency spectrum, wherein the information directly or indirectly informs the communication device about a frequency-wise location of the second region; and tuning the radio equipment to cause the radio equipment to operate in the second region of the radiofrequency spectrum. (herein it’s considered same as wherein the MIB includes an indication of time resources to receive the second bandwidth portion).
Furthermore, the Examiner would like to draw attention to ([0037, 0107]) of Axmon, for example: the MTC device reads the MIB that is transmitted by the host cell (step 1307). In this embodiment, the MIB includes information from which the exact time/frequency location of an upcoming M-SI can be determined either directly or indirectly. That is, the MIB either directly includes the time/frequency location of an upcoming M-SI, or alternatively provides it by means of one or more level of indirectness. Using one level of indirectness as a non-limiting example, the MIB would include the time/frequency location of upcoming information that is readable by the MTC device and which includes the exact time/frequency location of an upcoming M-SI. Based on this information, the MTC device detects and acquires information from the M-SI (step 1309) … (herein it’s considered same as wherein the MIB includes an indication of time resources to receive the second bandwidth portion).
Thus, for the above reason, the prior art meet the claim limitation.

The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the Examiner directs the applicant to those responses above.

Remark: 
            In addition, an interview could expedite the prosecution.

Conclusion
            Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415